DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

                Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
                Claim 9 recites “a second end opposite to each other of the rectangular metal section”, however, fails to make clear which of the second end being referred to either the meander section, the second radiating portion or the rectangular metal section. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20120146874).
Lee et al. disclose;
Regarding claim 1:
(in Figs. 1-2 and 10-13) a communication device (1), comprising: a ground plane (2); and an antenna element (defined by 4 and 5), comprising: a first radiation portion (4) comprising a meander section (42 along with 41) and a rectangular metal section (43), the meander section having a rectangular hook-shaped structure (See Figs.), a feed point (61) disposed at a first end (defined by the 41) of the meander section (42), a second end (coupled to 43) of the meander section (42) electrically connected to the rectangular metal section (43); and a second radiation portion (5) having an L-shaped structure (See Figs.), a first end (bottom portion of the L-shape) of the second radiation portion (5) being electrically connected to the ground plane (2), a first end (opposite a portion coupled to 42) of the rectangular metal section (43) and a second end (along the open end tip) of the second radiation portion (5) being spaced apart by a first parallel slot (See Figs.), wherein the communication device (1) is operated in a first frequency band (See Abstract) through the first radiation portion (4) and the second radiation portion (5), and the communication device (1) is operated in a second frequency band (See Abstract) through the first radiation portion (4; Para. 0048, Lines 1-22).
Regarding claim 9:


    PNG
    media_image1.png
    515
    788
    media_image1.png
    Greyscale

Regarding claim 10:
the rectangular metal section (43) has a width larger than a width of the meander section (42; See Figs.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120146874).
Regarding claim 4:
Lee et al. silent on that the second end of the meander section is spaced apart from the first end of the rectangular metal section by a first distance, a length of the first resonance path of the antenna element corresponds to a quarter wavelength of the first frequency band, the length of the first resonance path is the sum of a length of the meander section, the first distance, a distance of the first parallel slot, and a length of the second radiation portion.
However, it’s well known in the art to implement different sections of the antenna in relationship to the a predetermined wavelength and a coupling gap in order for the antenna to resonate at a predictable operating frequency (as these parameters e.g. antenna length, coupling gap size, distances between radiating elements etc.) control the operation of an antenna. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Lee’s communication device with the second end of the meander section is spaced apart from the first end of the rectangular metal section by a first distance, a length of the first resonance path of the antenna element corresponds to a quarter wavelength of the first frequency band, the length of the first resonance path is the sum of a length of the meander section, the first distance, a distance of the first parallel slot, and a length of the second In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 201201468740) in view of Yamagajo et al. (US 20180097276).
Regarding claim 2:
Lee et al. silent on that the meander section comprises: a first section, the feed point disposed at one end of the first section; a second section electrically connected to the first section, and a bend being formed between the first section and the second section; a third section electrically connected to the second section, a bend being formed between the third section and the second section, the third section being parallel to the first section; a fourth section electrically connected between the rectangular metal section and the third section, a bend being formed between the third section and the fourth section, and the fourth section is parallel to the second section.
Yamagajo et al. disclose the meander section (110) comprises: a first section (111-112), the feed point (111) disposed at one end of the first section (111-112); a second section (112-113) electrically connected to the first section (111-112), and a bend (at 112) being formed between the first section (111- 112) and the second section (112-113); a third section (113-114) electrically connected to the second section (112-113), a bend (at 113) being formed between the third section (113-114) and the second section (112-113), the third section (113-114) being parallel to the first section (111-112); a fourth section (114-115) electrically connected between the rectangular metal section (115-116) and the third section (113-114), a bend (at 114) being formed between the third section (113-114) and the fourth section, (114 115) and the fourth section (114-115) is parallel to the second section (112-113).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the folded configuration taught by Yamagajo et al. into the Lee et al. for the benefit of implementing a small sized antenna while minimizing wavelength shortening effect in the folded antenna structure (Para. 0096, Lines 2-8).
Regarding claim 7:
Lee et al. is silent on that a length of the meander section of the antenna element corresponds to a 1/8 wavelength of the second frequency band.
Yamagajo et al. disclose the obviousness of sizing a meandering or folded portion of antenna element as 1/7 wavelength of the second frequency band (Para. 0054, Lines 1-9).
Accordingly, it would have been an obvious matter of design consideration to set the a radiation portion as a fractional of a wavelength of the frequency based on light wave relations and conditions, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 201201468740) in view of Martiskainen et al. (US 20080180333).
Regarding claims 3 and 6:
Lee et al. is silent on that the meander section, a part of the rectangular metal section, the first parallel slot and the second radiation portion constitute a first resonance path, the first resonance path generates a first resonance mode corresponding to the first frequency band as required by claim 3; and the meander section, the rectangular metal section, and the second parallel slot constitute a second resonance path, the second resonance path generates a second resonance mode corresponding to the second frequency band.
Martiskainen et al. disclose (e.g. in Fig. 5) the first monopole, and the first coupling element are configured to operate at a first frequency, and the ground plane, the second monopole, and the second coupling element are configured to operate at a second frequency different from the first frequency (Para. 0063, Lines 1-5).
Accordingly, it would have been an obvious matter of design consideration to implement the antenna structure along a first resonance path and a second resonance path for a dual band operation as taught by Martiskainen et al. having desired impedance matched conditions, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 5:
Lee et al. is silent on that a second end of the rectangular metal section is spaced apart from the ground plane by a second parallel slot.
Martiskainen et al. disclose (in Fig. 12) a second end (542) of the rectangular metal section (536) is spaced apart from the ground plane (29) by a second parallel slot (540).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structure taught by Martiskainen et al. into the device of Lee et al. for the benefit of having better radiation efficiency while configured for a wide range of frequencies (Para. 0163, Lines 11-15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 201201468740) in view of Chen et al. (US 20190198975).
Regarding claim 8:
Lee et al. is silent on that the antenna element forms an open loop antenna structure.
Chen et al. disclose (in Fig. 1) the antenna element (including 140) forms an open loop antenna structure (Para. 0013, Lines 1-5 and Para. 0014, Lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna element to form an open loop antenna structure as taught by Chen et al. into the device of Lee et al. for the benefit optimizing the operation frequency band and the impedance matching of the antenna structure of the mobile device (Para. 0043, Lines 15-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAMIDELE A JEGEDE/Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845